873 F.2d 1440Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.RADCAL ENGINEERING, INC., Plaintiff-Appellant,v.SCANDPOWER A/S;  Scandpower, Inc., Defendants-Appellees.
No. 88-2847.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 10, 1989.Decided:  April 10, 1989.

Clarence Rauch Wise (Wise & Tunstall, on brief), for appellant.
Michael Allen Farry (David B. Ward, Horton, Drawdy, Ward & Johnson, P.A., on brief), for appellee.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and RICHARD B. KELLAM, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
The appellant Radcal Engineering, Inc.  (REI) appeals to determine its rights under a contractual agreement with the appellee Scandpower, Inc.  (Scandpower).  The district court awarded REI judgment for royalties and patent maintenance fees, and held the contract forfeited.  REI does not appeal the judgment for the amount of monetary damages, but appeals the forfeiture of the contract.  The district court found that REI's "failure to pay to Scandpower the royalties and maintenance fees and costs due constituted nonperformance of the agreement by REI and therefore, pursuant to Paragraph 10 of the REI/Scandpower contract, the agreement between REI and Scandpower was terminated on December 12, 1986."


2
Upon consideration of the oral arguments, the briefs and record in this case, we affirm the judgment below on the reasoning of the district court.  Radcal Engineering, Inc. v. Scandpower, Inc., C/A 86-3290-17:9 (D. South Carolina, May 12, 1988.)


3
AFFIRMED.